     Case 3:17-cv-00314-N Document 33 Filed 11/29/18                 Page 1 of 2 PageID 248



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


  LOCAL PRESS+BREW, LLC,

                                Plaintiff,
          v.                                               Civil Action No. 3:17-CV-00314-N

  BREWED+PRESSED, LLC,

                                Defendant.



         JOINT STIPULATED MOTION FOR DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff Local Press+Brew, LLC (“Plaintiff”) and

Defendant Brewed+Pressed, LLC (“Defendant”) (collectively “the Parties”) hereby move for an

order dismissing all of Plaintiff’s claims against Defendant in this action without prejudice, with

each party to bear its own attorneys’ fees and costs.

  Dated: November 29, 2018

                                                Respectfully submitted,

                                                 By: /s/ John M. Jackson
                                                  John M. Jackson
                                                  Texas State Bar No. 24002340
                                                  Sara K. Borrelli
                                                  Texas State Bar No. 24037705
                                                  JACKSON WALKER, LLP
                                                  2323 Ross Avenue, Suite 600
                                                  Dallas, TX 75201
                                                  jjackson@jw.com
                                                  sborrelli@jw.com

                                                Attorneys for Plaintiff
   Case 3:17-cv-00314-N Document 33 Filed 11/29/18                 Page 2 of 2 PageID 249



                                             By: /s/ Samuel H. Johnson      .
                                               Samuel H. Johnson
                                               Texas State Bar No. 24065507
                                               ROSENBERG JOHNSON & SPARKS
                                               7161 Bishop Road, Suite 220
                                               Plano, Texas 75024
                                               sam@rjs-legal.com

                                             Attorney for Defendant



                                 CERTIFICATE OF CONFERENCE

       This will certify that, on November 28, 2018, the undersigned counsel conferred with

Sam Johnson, counsel for Defendant, regarding the foregoing Stipulated Motion for Dismissal

Without Prejudice. Mr. Johnson advised that his client agrees to the relief requested in the

motion.

                                             /s/ John M. Jackson
                                             John M. Jackson



                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically on the

29th day of November, 2018 in compliance with L.R. 5.1 and has been served on all counsel who

have consented to electronic service and all other counsel by regular mail.



                                               /s/ John M. Jackson
                                               John M. Jackson
